UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WILLIAM SIMONS,
Plaintiff-Appellant,

v.

WEST VIRGINIA UNIVERSITY; WEST
VIRGINIA UNIVERSITY BOARD OF
TRUSTEES; NEIL S. BUCKLEW,
President of West Virginia
                                                               No. 95-1712
University, in his official capacity;
GERALD E. LANG, Dean of the
College of Arts & Sciences, in his
official capacity; HARVEY R.
DIAMOND, Interim Chairman of the
Department of Mathematics, in his
official capacity,
Defendants-Appellees.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Robert Earl Maxwell, District Judge.
(CA-94-70-C)

Argued: March 4, 1996

Decided: May 7, 1996

Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Paul Joseph Harris, WALLACE & HARRIS, Elkins,
West Virginia, for Appellant. Laurie L. Crytser, STEPTOE & JOHN-
SON, Morgantown, West Virginia, for Appellees. ON BRIEF:
Joseph A. Wallace, WALLACE & HARRIS, Elkins, West Virginia,
for Appellant. Susan S. Brewer, STEPTOE & JOHNSON, Morgan-
town, West Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

William Simons appeals the dismissal of his complaint by the dis-
trict court for failure to state a claim upon which relief can be granted,
see Fed. R. Civ. P. 12(b)(6). We affirm, although on reasoning
slightly different from that of the district court.

I.

Simons is a tenured professor in the Math Department at West Vir-
ginia University (the University). On September 10, 1992, Simons
circulated a memorandum addressed to graduate students in the Math
Department, responding to comments made by fellow math professor
Sam Nadler regarding the termination of two employees. In the mem-
orandum, Simons called Nadler "a liar" and accused him of conduct-
ing a "malicious campaign to discredit the department." (J.A. at 65.)
Simons concluded by exhorting the students not to"let [Nadler]
demoralize you with his deprecations against the department and its
faculty, and don't believe much of what he has to say." (J.A. at 65.)

In March 1993, in response to further memoranda by Simons
accusing Nadler of misconduct, interim department chairman Harvey

                     2
Diamond instructed Simons to pursue his complaints about Nadler
through the University's grievance procedure. Diamond warned
Simons that further dissemination of allegations against Nadler out-
side the context of the grievance procedure would be considered
insubordination and might warrant disciplinary action. Simons replied
by circulating a memorandum asserting that Diamond's directive was
invalid in that it violated Simons's First Amendment right to free
speech. In response to Simons's continued propagation of memo-
randa, Gerald Lang, Dean of the College of Arts and Sciences, disci-
plined Simons for insubordination by suspending him without pay for
one week. Simons appealed his suspension though the University's
grievance procedure.

Simons subsequently filed this action pursuant to 42 U.S.C.A.
§ 1983 (West 1994), alleging that Appellees 1 had violated his First
Amendment right by punishing him for speaking out against Nadler's
alleged misconduct and Diamond's "unlawful" directives and that
Appellees had violated his rights under the Due Process Clause of the
Fourteenth Amendment by failing to investigate his allegations
against Nadler and by failing to process his grievance in a timely
fashion. Appellees moved to dismiss pursuant to Rule 12(b)(6). The
district court granted the motion to dismiss, concluding that Simons's
First Amendment claim failed as a matter of law because his speech
did not address a matter of public concern; as Simons's speech was
unprotected, its truth or falsity was irrelevant, and thus Appellees
could not have violated Simons's due process right by failing to
investigate his allegations; and Simons's claim regarding the delay in
the processing of his grievance was not actionable because Simons
had failed to allege that he suffered an injury as a result of the delay.2
_________________________________________________________________
1 Simons brought suit against West Virginia University, the West Vir-
ginia University Board of Trustees, Neil Bucklew in his official capacity
as President of the University, Lang in his official capacity as Dean of
the College of Arts & Sciences, and Diamond in his official capacity as
Interim Chairman of the Department of Mathematics. We refer to these
parties collectively as "Appellees."
2 Appellees also argued before the district court, as they do here, that
they are not subject to suit because the University, its Board of Trustees,
and its officers are arms of the State of West Virginia, and thus they are
not "persons" within the meaning of § 1983. See Will v. Michigan Dep't

                   3
Simons now appeals, asserting that the district court erred in reaching
each of these conclusions.

II.

The purpose of a Rule 12(b)(6) motion is to test the legal suffi-
ciency of the complaint, Randall v. United States, 30 F.3d 518, 522
(4th Cir. 1994), cert. denied, 115 S. Ct. 1956 (1995); such motions
"should be granted only in very limited circumstances." Rogers v.
Jefferson-Pilot Life Ins. Co., 883 F.2d 324, 325 (4th Cir. 1989). A
court considering a Rule 12(b)(6) motion must accept as true all of
the plaintiff's factual allegations and all favorable inferences that may
reasonably be drawn from those allegations. See Mylan Lab., Inc. v.
Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993), cert. denied, 114 S. Ct.
1307 (1994). Although we must assume that the plaintiff can prove
all of the facts alleged in his complaint, "`it is not . . . proper to
assume that [the] plaintiff[ ] can prove facts that [he has] not alleged
or that the defendants have violated the . . . law[ ] in ways that have
not been alleged.'" Estate Constr. Co. v. Miller & Smith Holding Co.,
14 F.3d 213, 221 (4th Cir. 1994) (quoting Associated Gen. Contrac-
tors v. California State Council of Carpenters, 459 U.S. 519, 526
(1983)). A motion to dismiss should not be granted"unless it appears
certain that the plaintiff can prove no set of facts which would support
its claim and would entitle it to relief." Mylan Lab., Inc., 7 F.3d at
1134. We review de novo the district court's decision to dismiss
_________________________________________________________________

of State Police, 491 U.S. 58, 71 (1989) (holding that state officials are
not "persons" within the meaning of § 1983 in a suit for damages).
Simons counters that Appellees are more accurately likened to a munici-
pal corporation and its officers, and as such they are "persons" amenable
to suit under § 1983. See Mt. Healthy City Sch. Dist. Bd. of Educ. v.
Doyle, 429 U.S. 274, 279-81 (1977) (holding that a local school district
is not an arm of the state). We agree with the district court that at the
very least, Appellees may be sued for declaratory and injunctive relief
even if they are arms of the state. See Will, 491 U.S. at 71 n.10 (noting
that a state official sued in his official capacity for injunctive relief is a
"person" within the meaning of § 1983). We need not resolve the more
difficult question of whether Appellees are immune from Simons's claim
for damages because we affirm on other grounds the district court's dis-
missal of Simons's complaint.

                     4
Simons's complaint for failure to state a claim upon which relief can
be granted. See Randall, 30 F.3d at 522.

A.

Simons first asserts that the district court erred in dismissing his
First Amendment claim on the basis that his speech did not address
a matter of public concern. Simons maintains that his "comments
were motivated purely by his desire to preserve the reputation of [the
University] and [were made] with the express intention of maintain-
ing the morale of the students in the Department of Mathematics."
(Appellant's Br. at 2-3.) He further maintains that,"[a]s a public insti-
tution, the reputation and integrity of [the University] are issues of
public concern, as is the morale of its students." (Appellant's Br. at
11.) Appellees respond that, regardless of Simons's motivations, his
speech did not address a matter of public concern and so it was not
protected by the First Amendment.

That the University, a public institution, "cannot condition public
employment on a basis that infringes [Simons's] constitutionally pro-
tected interest in freedom of expression" is beyond question. Connick
v. Myers, 461 U.S. 138, 142 (1983). Simons's interest in free expres-
sion may be limited, however, by the University's interest "`in pro-
moting the efficiency of the public services it performs through its
employees.'" Id. (quoting Pickering v. Board of Educ., 391 U.S. 563,
568 (1968)). The determination of whether the University has
infringed Simons's First Amendment right to freedom of speech is
guided by a three-part inquiry. See Daniels v. Quinn, 801 F.2d 687,
689 (4th Cir. 1986). First, we must determine whether Simons's
speech touched upon matters of public concern. Hall v. Marion Sch.
Dist. No. 2, 31 F.3d 183, 192 (4th Cir. 1994). If so, we must then pro-
ceed to the question of whether the protected speech was the "but for"
cause of Simons's suspension. See id. If Simons's complaint survives
this inquiry, we must turn finally to the question of whether Simons's
interest in exercising his free speech right outweighs the University's
interest "in providing the public service [he] was hired to provide."
Stroman v. Colleton County Sch. Dist., 981 F.2d 152, 156 (4th Cir.
1992). Each part of the inquiry provides an independent basis for
decision. See Daniels, 801 F.2d at 689. Thus, if we conclude that
Simons's speech does not arguably relate to a matter of public con-

                     5
cern, we need only address that prong of the inquiry. See Connick,
461 U.S. at 146, 149-50 (noting that if employee's speech does not
address a matter of public concern "it is unnecessary for us to scruti-
nize the reasons for [the employee's] discharge" and stating that the
question of whether speech addressed a matter of public concern is "a
threshold inquiry"); Arvinger v. Mayor & City Council, 862 F.2d 75,
77 (4th Cir. 1988) (noting that if the employee's speech "concerns
private rather than public matters, it is not necessary to proceed to a
consideration of the employer's interests"); see also Stroman, 981
F.2d at 158 (stating that court should apply balancing test when
employee's speech "arguably" involves a matter of public concern).
With these principles in mind, we now turn to an examination of the
factual allegations contained in Simons's complaint to determine
whether these allegations, if proven, would state a legally cognizable
claim for violation of Simons's First Amendment right to freedom of
speech.

The question of whether Simons's speech addressed matters of
public concern is one of law for the court to answer. Connick, 461
U.S. at 148 n.7; Arvinger, 862 F.2d at 77. As we have previously
noted, "[t]he essential question is whether the employee is speaking
out as a citizen, upon matters of public concern, or as an employee,
upon matters only of personal interest." Hall , 31 F.3d at 192. In other
words, "the purpose of the inquiry is to prevent turning every public
employee expression of private grievance into a constitutional case."
Berger v. Battaglia, 779 F.2d 992, 998-99 (4th Cir. 1985), cert.
denied, 476 U.S. 1159 (1986). The determination of whether
employee speech addresses matters of public concern turns on the
content, form, and context of the speech, as revealed by all of the cir-
cumstances. See Connick, 461 U.S. at 147-48.

We begin by examining the content of Simons's speech to deter-
mine whether it addressed a matter of public concern. In resolving the
question of whether Simons's speech addressed a matter of public
concern in terms of its content, we are guided by our explanation of
the content inquiry in Jurgensen v. Fairfax County, 745 F.2d 868 (4th
Cir. 1984):

          If the speech relates primarily to a matter of "limited public
          interest" and does not "seek to bring to light actual or poten-

                    6
          tial wrongdoing or breach of public trust," centering instead
          on matters primarily, if not exclusively "of personal interest"
          to the employee such as employee grievances over internal
          working conditions, etc., that fact must be weighed in deter-
          mining whether a matter of true public concern is involved
          for the "First Amendment does not require a public office to
          be run as a roundtable for employee complaints over inter-
          nal office affairs."

Id. at 879 (quoting Connick, 461 U.S. at 148-49). Moreover, we note,
content is a "significant factor[ ]" in determining whether speech
involves a matter of public concern. See id.

Here, the content of Simons's speech consisted of two complaints:
first, that Nadler lied to students about the circumstances surrounding
the resignation of two fellow Math Department employees; and sec-
ond, that Diamond unconstitutionally instructed Simons to air his
complaints about Nadler through the University's grievance proce-
dure. These comments, viewed in the light most favorable to Simons,
at most amount to personal gripes about the conduct of a fellow pro-
fessor and about discipline imposed upon him as a result of his
actions. Such comments simply do not relate to matters of public con-
cern. See Connick, 461 U.S. at 148 (holding that employee's ques-
tions related to workers' trust in their supervisors, office morale, and
the need for a grievance committee were mere extensions of employ-
ee's protest over her transfer to another department and as such did
not relate to a matter of public concern); Kurtz v. Vickrey, 855 F.2d
723, 728-29 (11th Cir. 1988) (concluding that professor's statements
criticizing university president for mischaracterizing salary increases
as "good," stating inaccurately that university was at the geographical
center of state, and using the term "average" incorrectly did not relate
to matters of public concern); Daniels, 801 F.2d at 690 (holding that
complaint by teacher to board of education member that the teacher
had not received certain teaching materials did not relate to a matter
of public concern, noting that although failure to receive teaching
materials affected the teacher's ability to teach,"[t]he identical point
can be made about innumerable conditions at a school" and conclud-
ing that "[q]uestions of this sort do not belong in federal court");
Chitwood v. Feaster, 468 F.2d 359, 360-61 (4th Cir. 1972) (noting
that "bickering and running disputes with the department heads" do

                    7
not constitute speech on matters of public concern). Stated another
way, Simons's speech did not address matters of public concern in
terms of its content because Simons did not "seek to bring to light
actual or potential wrongdoing or breach of public trust" on the part
of Nadler or Diamond. Connick, 461 U.S. at 148-49 (concluding that
employee's survey question regarding whether other employees were
pressured to participate in political campaigns addressed matter of
public concern); see Stroman, 981 F.2d at 157-58 (concluding that
teacher's statements regarding alleged mismanagement of school bud-
get, standing alone, would constitute speech addressing matters of
public concern); Kurtz, 855 F.2d at 729-30 (concluding that profes-
sor's statements regarding university's budget priorities addressed a
matter of public concern).

We next consider whether the form of Simons's speech indicates
that the speech addressed a matter of public concern. While an
employee's decision to speak privately rather than publicly is not dis-
positive of the question of whether his speech addressed a matter of
public concern in terms of its form, see Givhan v. Western Line Con-
sol. Sch. Dist., 439 U.S. 410, 415-16 (1979) (holding that speech does
not lose its protected status merely because it is communicated pri-
vately rather than publicly); Stroman, 981 F.2d at 154, 157-58 (con-
cluding that statements contained within internal memorandum
arguably related to a matter of public concern), we cannot ignore that
speech on matters of public concern frequently is made in the form
of a public communication. See Hall, 31 F.3d at 193 (speech made
through letters to the editor and through Freedom of Information Act
requests); Chitwood, 468 F.2d at 360-61 (public criticism of college
officials). Here, Simons's complaint establishes that his speech was
disseminated through memoranda that were circulated to students and
faculty within the Math Department alone, rather than through an air-
ing of his concerns to the public. See Connick , 461 U.S. at 148 (not-
ing that distribution of questionnaire to fellow employees within the
district attorney's office did not constitute speech to the public). Thus,
the form of Simons's speech indicates that he was speaking not as a
citizen, but as an employee aggrieved over the actions of a colleague.
See Kurtz, 855 F.2d at 729 (noting that professor's assertion that his
speech related to matters of public concern "loses force when it is
considered that he took no affirmative steps . . . to inform the public
at large about[ ] the problems with which he was so gravely con-

                     8
cerned"). Accordingly, we conclude that the form of Simons's speech
weighs against a conclusion that the speech involved a matter of pub-
lic concern.

Our next consideration, an examination of the context of Simons's
speech, requires an inquiry into "`the underlying circumstances,
including the employee's reasons for speaking.'" Wright v. Illinois
Dep't of Children & Family Servs., 40 F.3d 1492, 1501 (7th Cir.
1994) (quoting Smith v. Fruin, 28 F.3d 646, 651 (7th Cir. 1994), cert.
denied, 115 S. Ct. 735 (1995)). Here, Simons's complaint reveals that
the underlying circumstances of his speech were that Simons was per-
sonally upset by what he viewed as Nadler's lies and by Diamond's
instruction that Simons relegate his complaints about Nadler to the
University's grievance procedure. Even assuming that Simons can
prove that his desire to maintain the morale of students in the Math
Department motivated his speech regarding Nadler, this reason for
Simons's speech does not establish that the speech related to a matter
of public concern. See Connick, 461 U.S. at 148 (holding that issues
regarding office morale do not amount to matters of public concern).
And, with respect to Diamond's directive, Simons spoke out to vent
his anger at being disciplined, not to remedy any abuse of public trust.
See id. (holding that speech was not protected because it merely "re-
flect[ed] one employee's dissatisfaction with a transfer and an attempt
to turn that displeasure into a cause celebre" (footnote omitted)). We
therefore conclude that the context of Simons's speech indicates that
the speech did not address a matter of public concern.

We conclude that Simons can allege no set of facts in support of
his claim that his speech involved a matter of public concern. Taking
the factual allegations of the complaint and all reasonable inferences
that may be drawn therefrom in the light most favorable to Simons,
we are compelled to reach the conclusion that neither the content, the
form, nor the context of Simons's speech indicates that Simons was
speaking on "any matter of political, social, or other concern to the
community." Id. at 146. Because Simons's speech did not address a
matter of public concern, we need not consider the remaining two
prongs of the inquiry. See id. Accordingly, we affirm the district
court's dismissal of Simons's First Amendment claim.

                    9
B.

As a corollary to his First Amendment claim, Simons asserts that
Appellees violated his Fourteenth Amendment right to substantive
due process by refusing to investigate his allegations against Nadler.
The district court granted Appellee's motion to dismiss this claim,
concluding that "[s]ince [Simons's] speech is not constitutionally pro-
tected, the accuracy of the speech is irrelevant." (J.A. at 57.) Simons
fails to assert any authority to support his argument that he has a due
process right to have his allegations against Nadler investigated by the
University. Accordingly, we affirm the dismissal of this claim by the
district court.

C.

Finally, Simons maintains that the district court erred in dismissing
his claim that Appellees violated his procedural due process right by
failing to process his grievance in a timely fashion. The University
has established a three-tiered grievance procedure, pursuant to which
the grievant first complains within the department. If not satisfied
with the resolution of the grievance within the department, the griev-
ant may appeal to the dean of the department within 15 days. The
dean must rule on the grievance within 15 days of receiving a report
of the grievance from the department. Thereafter, the grievant may
appeal to the president of the University. The president must rule on
the grievance within 15 days of receiving the recommendation of an
appeal committee formed to review the grievance; however, the griev-
ance procedure does not impose any limitation on the amount of time
the appeal committee may take to generate its report. Simons argues
that the district court erred in dismissing his due process claim
because he properly alleged in his complaint that he had a property
interest in his employment as a result of his status as a tenured professor,3
his suspension by the University constituted a deprivation of that
_________________________________________________________________
3 Simons also asserts that his suspension also violated "a liberty interest
in exercising his First Amendment right to free speech." (Appellant's Br.
at 17.) We decline to address this argument as it was raised for the first
time on appeal. See Singleton v. Wulff, 428 U.S. 106, 120 (1976) ("It is
the general rule . . . that a federal appellate court does not consider an
issue not passed upon below.").

                    10
property interest, and this deprivation occurred without due process
of law in that the appeal committee delayed in issuing a recommenda-
tion on Simons's grievance.

Appellees do not dispute that, as a tenured professor, Simons has
a property interest in his employment, nor do they contend that
Simons's suspension did not deprive him of a property right. Rather,
Appellees maintain that Simons has not stated a claim for violation
of his procedural due process right because the delay in the process-
ing of his grievance did not injure Simons, and thus did not affect his
due process right. The district court relied on similar reasoning, con-
cluding that Simons could not allege a claim pursuant to 42 U.S.C.A.
§ 1983 for violation of his procedural due process right because his
complaint contained no allegation that he was injured as a result of
the due process violation. We reject this reasoning. Simons's failure
to allege actual injury resulting from a violation of his procedural due
process right does not bar him from asserting a claim under § 1983;
it merely means that he may not recover more than nominal damages.
See Carey v. Piphus, 435 U.S. 247, 266 (1978) (holding that "the
denial of procedural due process [is] actionable for nominal damages
without proof of actual injury").

Nevertheless, we conclude that dismissal of Simons's due process
claim for failure to state a claim upon which relief can be granted was
appropriate. Simons's complaint alleges neither that the University's
grievance procedure provides an inadequate post-deprivation remedy
nor that Appellees failed to abide by the requirements of the griev-
ance procedure. Rather, Simons asserts that his due process right was
violated by the delay of the appeal committee's decision. However,
not only is the complaint devoid of any allegation that the delay in the
appeal committee's decision was due to an intent to harm Simons,
such an intent cannot reasonably be inferred from the allegations of
the complaint. We are left, then, with the bare assertion that Simons
has been deprived of procedural due process merely by the length of
time taken to process his grievance, when the delay did not violate
any requirement of the grievance procedure. This assertion, even if
true, simply does not constitute a procedural due process claim.
Accordingly, we affirm the dismissal of this portion of Simons's com-
plaint.

                    11
III.

Having examined the factual allegations of the complaint, and all
inferences reasonably drawn therefrom, in the light most favorable to
Simons, we conclude that he has not stated a claim upon which relief
can be granted with respect to any of the counts of his complaint.
Accordingly, we affirm the district court's dismissal of his complaint.

AFFIRMED

                    12